DETAILED ACTION
This Final office action is responsive to the Amendment filed on 06/07/2022. Claims 49-62, 64, 65 and 67-68 are pending in the case, all examined and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
Claim Rejection:
Applicants’ arguments see pages 8-12, filed on 06/07/2022 have been fully considered but are moot in a view of the new grounds of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-60 are rejected under 35 U.S.C. 103 as being unpatentable over Handman; Etienne (U.S. Pub. 20060212444 A1), in a view of Jonathan C. Cluts (U.S. Patent. 5616876 A) and in a further view of Ingrassia; Michael (U.S. Pub. 20100268360 A1). 

Regarding Claim 49 is an independent claim, Handman discloses a method comprising:

playing a locally stored media item on a computing device (Handman: Fig:3c and [0046]; FIG. 3 c, first graphic element 314 corresponds to a song that has already been provided to the user, while second graphic element 326 corresponds to a song that is currently being provided to the user, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)); 
wherein the plurality of different new streaming radio station creation user interface elements are generated based at least in part on the locally stored media item (Handman: Fig:8 and [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326. Content pop-up menu 800 includes menu choices such as “Why Did You Play This Song” menu choice 802, “Make a New Station from This Song” menu choice 804, “Buy This Song” menu choice 806 and “Buy This Album” menu choice 808, further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)), 
presenting, on a display of the computing device, the plurality of different new streaming radio station creation user interface elements that were generated based at least in part on the locally stored media item (Handman: Fig:8 and [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326. Content pop-up menu 800 includes menu choices such as “Why Did You Play This Song” menu choice 802, “Make a New Station from This Song” menu choice 804, “Buy This Song” menu choice 806 and “Buy This Album” menu choice 808, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)); 
receiving a first input that identifies selection of one of the plurality of different new streaming radio station creation user interface elements to create the new streaming radio station based at least in part on the locally stored media item, the first input being received during the playing of the locally stored media item (Handman: [0067]; FIG. 10 depicts “Create New Station” panel 1000 that appears on graphical user interface 208 after the user has selected, for example, “Make a New Station from This Song” menu choice 804, further see into [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326 and further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)); 
sending a request, by the computing device to a remote host computer, to create the streaming radio station based at least in part on the selection and the locally stored media item, the request being sent during the playing of the locally stored media item (Handman: [0067]; a station is automatically created in graphical user interface 208 after the user has selected “Make a New Station from This Song” menu choice 804, and further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)); 
receiving a link to the streaming radio station created by the remote host computer, the streaming radio station including streaming media content based at least in part on the locally stored media item (Handman: [0067]; a station is automatically created in graphical user interface 208 after the user has selected “Make a New Station from This Song” menu choice 804); and 
However, Handman may not perceptibly recite every aspect of
generating a plurality of different new streaming radio station creation user interface elements configured to provide streaming content and, 
wherein a user interface element of the plurality of different new streaming radio station creation user interface elements is selectable, and wherein selection of the user interface element initiates creating a new streaming radio station;
However, Cluts teaches:
generating a plurality of different new streaming radio station creation user interface elements configured to provide streaming content (Cluts: Fig:7, Col: 16 and Ln: 28-34; The more like panel 705 includes several control objects. A more album button 710 instructs the audio on demand system to list the other songs from the album that includes the current song. A more artist button 715 instructs the system to list more songs by the artist that performed the current song) and, 
wherein a user interface element of the plurality of different new streaming radio station creation user interface elements is selectable, and wherein selection of the user interface element initiates creating a new streaming radio station (Cluts: Fig:7, Col: 16 and Ln: 28-34; A more album button 710 instructs the audio on demand system to list the other songs from the album that includes the current song. A more artist button 715 instructs the system to list more songs by the artist that performed the current song);
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based at least in part on media that is available locally on the computer with a viewport of Handman to providing a method for creating personalized playback audio system based on media similarity data as taught by Cluts. One would have been motivated to make such a combination so that provide a method for to effectively manage and filter certain songs for creation of a smart playlists with detailed characteristics of the media which human preferences that are not easily definable.

However, Handman and Cluts may not perceptibly recite every aspect of
transitioning from the playing of the locally stored media item to playing the streaming media content after the locally stored media item is finished playing.
However, Ingrassia teaches:
transitioning from the playing of the locally stored media item to playing the streaming media content after the locally stored media item is finished playing (Ingrassia: Fig:5 and [0051]-[0052]; At step 512, the electronic device can determine whether the playback of the local media item is over. For example, the electronic device can determine whether the playhead has reached the end of the media item, further into [0052]; If, at step 512, the electronic device determines that playback of the local media item has completed, process 500 can move to step 514. At step 514, the electronic device can switch playback from the local media to the media broadcast buffer).
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based at least in part on media that is available locally on the computer with a viewport of Handman and Cluts to providing a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device as taught by Ingrassia. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience, (Ingrassia: [0007]). 

Regarding Claim 50 is a dependent on claim 49; Handman, Cluts and Ingrassia teaches a method comprising:

wherein the remote host computer creates the streaming radio station based at least in part on seed data from the locally stored media item (Handman: [0067]; input seed field 1002 is automatically filled with the song name corresponding to the song that was provided when content pop-up menu 800 was initially selected).

Regarding Claim 51 is a dependent on claim 49; Handman, Cluts and Ingrassia teaches a method comprising:
wherein the streaming media content has characteristics similar to the locally stored media item (Handman: [0130]; “Select Items” step 1612, the closest songs are selected for the playlist based on the comparison performed in “Compare Weighted Characteristics” step 1610).

Regarding Claim 52 is a dependent on claim 49; Handman, Cluts and Ingrassia teaches a method comprising:
sending a request, by the computing device to the remote host computer, to create a new streaming radio station based at least in part on the streaming media content, wherein sending the request occurs during playing of the streaming media content (Handman: [0067]; a station is automatically created in graphical user interface 208 after the user has selected “Make a New Station from This Song” menu choice 804, and further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; content server 118 may stream content object to the user through well-known streaming techniques); receiving a link to the new streaming radio station created by the remote host computer, the new streaming radio station including new streaming media content based at least in part on the streaming media content (Handman: [0067]; a station is automatically created in graphical user interface 208 after the user has selected “Make a New Station from This Song” menu choice 804); and 
However, Handman and Cluts may not perceptibly recite every aspect of
transitioning from the playing of the streaming media content to the new streaming media content after the streaming media content is finished playing.
However, Ingrassia teaches:
transitioning from the playing of the streaming media content to the new streaming media content after the streaming media content is finished playing (Ingrassia: Fig:4 and [0049]; At step 410, the electronic device can play back the media stream and the upcoming media item).
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based on a stored-media-content on a user device with a viewport of Handman and Cluts to providing a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device as taught by Ingrassia. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience, (Ingrassia: [0007]). 

Regarding Claims 53 and 57 are similar in scope to claim 49 and are rejected similarly.
Regarding Claims 54 and 58 are similar in scope to claim 50 and are rejected similarly.
Regarding Claims 55 and 59 are similar in scope to claim 51 and are rejected similarly.
Regarding Claims 56 and 60 are similar in scope to claim 52 and are rejected similarly.


Claims 61-62 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Handman, Cluts and Ingrassia as applied to claim 49 and in a further view of Lowe; Raymond et al. (US Publication 20150309844 A1; hereinafter Lowe, provisional application filed date: March, 6th 2012).

Regarding Claim 61 is a dependent on claim 49; Handman, Cluts and Ingrassia teaches a method comprising:
However, Handman, Cluts and Ingrassia may not perceptibly recite every aspect of
receiving a second input that identifies a request to tune the streaming radio station; revising the streaming media content based at least in part on the request to tune the streaming radio station; and playing a next media item of the revised streaming media content.
However, Lowe teaching:
receiving a second input that identifies a request to tune the streaming radio station; revising the streaming media content based at least in part on the request to tune the streaming radio station; and playing a next media item of the revised streaming media content (Lowe: Fig: 10 and [[0059]; at 1030, the Client Device receives user changes to control settings via a User Interface (“Examiner interpretation as a receiving a second input”). At 1040, the Client Device notifies the Distributer of changes in control settings and preference indicators (e.g., skips),(“Examiner interpretation as revising such as change into the streaming media content based at least in part of user requested by second input”), and process flow returns to 1010, where further playlist details are loaded, and additional audio clips can be played (“Examiner interpretation as playing a next media item of the revised streaming media content”), further see into [0127]-[0145], (“client device tunes to a new channel the channel profile should be loaded and the default rule sets applied, user input to changes to the slider controls and obtains additional audio clips can be played”). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.

Regarding Claim 62 is a dependent on claim 61; Handman, Cluts, Ingrassia and Lowe teaches a method comprising:
However, Handman, Cluts and Ingrassia may not perceptibly recite every aspect of
wherein revising the streaming media content comprises changing an amount of a type of media item to be played in the streaming media content.
However, Lowe teaching:
wherein revising the streaming media content comprises changing an amount of a type of media item to be played in the streaming media content (Lowe: Fig:1 and [0046]; a variety of channels provided by the media delivery service, the device, or an application running on the device, can provide a user with a number of interactive controls, such as, for example, sliders, by means of which a user can make choices regarding the type, genre and feel of the music he or she wants to hear. Further into [0046]; For "Variety" a user can decide whether to have a narrower, "top hits" type listening experience, or whether to widen the universe of possible songs, and pick up lesser known "lost hits" as well, (“So obviously teaching that revising the streaming media content by changing into slider position will varying an amount of a type of media item to be played in the streaming media content”)).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.

Regarding Claim 64 is a dependent on claim 62; Handman, Cluts, Ingrassia and Lowe teaches a method comprising:
However, Handman, Cluts and Ingrassia may not perceptibly recite every aspect of
wherein the type of the media item comprises a discovery type.  
However, Lowe teaching:
wherein the type of the media item comprises a discovery type (Lowe: Fig: 1 and [0046]; “For "Variety" a user can decide whether to widen the universe of possible songs, and pick up lesser known "lost hits" as well”, (“Examiner consider “lost hits” type as a discovery type”)).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.

Regarding Claim 65 is a dependent on claim 62; Handman, Cluts, Ingrassia and Lowe teaches a method comprising:
However, Handman, Cluts and Ingrassia may not perceptibly recite every aspect of
wherein the type of the media item comprises a variety type.  
However, Lowe teaching:
wherein the type of the media item comprises a variety type (Lowe: Fig:14-15 and [0070]; slider position 1, named "Extra", draws audio clips whose field `category` is labeled as either PR or SE (=primary and secondary), “According to Fig:1 for "Variety" a user can decide whether to have a narrower, a station can be tuned to play a variety of media items (e.g., some “hits” and some less popular media items (e.g., using a “variety” setting) if slider keep into middle, “Examiner consider “keep slider into middle” as a variety type”)).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.


Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Handman, Cluts and Ingrassia, in a view of Lowe as applied to claim 61 and in a further view of Hyman; David (US Publication 20120042248 A1; hereinafter Hyman, application Pub. date: February 16, 2012).

Regarding Claim 67 is a dependent on claim 61; Handman, Cluts, Ingrassia and Lowe teaches a method comprising:
However, Handman, Cluts, Ingrassia and Lowe may not perceptibly recite every aspect of
wherein the second input comprises a touch input on a slider user interface element.  
However, Hyman teaching:
wherein the second input comprises a touch input on a slider user interface element (Hyman: Fig:1 and [0008]; input medium may be one of a touch screen and further into [0008]; user interface that is configured to further comprise a slider tool that allows a user to choose one of a plurality of songs that are known to the user and a plurality of songs that are unknown to the user by moving the slider tool to a desired point along one of a vertical, horizontal, and a diagonal axis line).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts, Ingrassia and Lowe to providing a method for personalized music streaming service to the user at terminal as taught by Hyman. One would have been motivated to make such a combination so that provide a music device that enables a user to demand music of choice, and experience the music with a degree of user touch input participation.

Regarding Claim 68 is a dependent on claim 61; Handman, Cluts, Ingrassia and Lowe teaches a method comprising:
However, Handman, Cluts, Ingrassia and Lowe may not perceptibly recite every aspect of
wherein the streaming media content is revised based at least in part on a relative distance of the touch input from an end of the slider user interface element.  
However, Hyman teaching:
wherein the streaming media content is revised based at least in part on a relative distance of the touch input from an end of the slider user interface element (Hyman: Fig:1 and [0031]; the playlist generated may be based around the seed provided by the user. The amount of slide travelled by the slider may be viewed on a slide display 110. The slide display 110 may include a slide pointer that illustrates the position of the user selection in a slide spectrum. Further into Fig:7 and [0050]; position A representing request for songs that are completely known by user or 100% known songs 716. Similarly, position S of slider 104 that requests generation of 50% known songs and 50% unknown songs 718 (or similar songs) in a playlist. The playlist generated may be stored in a dynamically cached database for the position S 708. Another example illustrates a position X of slider that may communicate a request for generation of playlist that is composed of 10% known songs and 90% unknown songs 720 (e.g., similar songs) known by a user, (Obviously teaching that media content is revised based on relative position such as amount of distance traveled by slider”).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Handman, Cluts, Ingrassia and Lowe to providing a method for personalized music streaming service to the user at terminal as taught by Hyman. One would have been motivated to make such a combination so that provide a music device that enables a user to demand music of choice, and experience the music with a degree of user touch input participation.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354,1361, 47 USPQ2d 1516,1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a). US 20130124533 A1: Methods, apparatuses, and computer programs are presented for updating song playlists based on received rating inputs from user devices.
b). US 20090158155 A1: Automatic and assisted playlist generation is accomplished by collecting data from users of a world-wide music information system.
c). US 20060212478 A1: Methods and systems for generating a subgroup of one or more media items from a library of media items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145